USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                FOR THE FIRST CIRCUIT                              _________________________          No. 94-1863                                  THOMAS R. LUSSIER,                                Plaintiff, Appellant,                                          v.                   MARVIN RUNYON, UNITED STATES POSTMASTER GENERAL,                                 Defendant, Appellee.                                                                                     _________________________          No. 94-1946                                  THOMAS R. LUSSIER,                                 Plaintiff, Appellee,                                          v.                   MARVIN RUNYON, UNITED STATES POSTMASTER GENERAL,                                Defendant, Appellant.                                                                                     _________________________                                     ERRATA SHEET                                     ERRATA SHEET               The  opinion of  the  Court issued  on  March 29,  1995,  is          corrected as follows:               On page 3, line  8   change "504(a)" to "501"               On page 3, line  9   change "794(a)" to "791"               On page 4, line 14   change "794(a)" to "791"                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                              _________________________          No. 94-1863                                  THOMAS R. LUSSIER,                                Plaintiff, Appellant,                                          v.                   MARVIN RUNYON, UNITED STATES POSTMASTER GENERAL,                                 Defendant, Appellee.                              _________________________          No. 94-1946                                  THOMAS R. LUSSIER,                                 Plaintiff, Appellee,                                          v.                   MARVIN RUNYON, UNITED STATES POSTMASTER GENERAL,                                Defendant, Appellant.                              _________________________                    APPEALS FROM THE UNITED STATES DISTRICT COURT                              FOR THE DISTRICT OF MAINE                     [Hon. D. Brock Hornby, U.S. District Judge]                                            ___________________                              _________________________                                        Before                                Selya, Circuit Judge,                                       _____________                            Bownes, Senior Circuit Judge,                                    ____________________                              and Stahl, Circuit Judge.                                         _____________                              _________________________               John F. Lambert, Jr., with whom Thomas V. Laprade and Black,               ____________________            _________________     ______          Lambert, Coffin & Rudman were on brief, for plaintiff.          ________________________               Jeffrey  A.  Clair, with  whom  Frank  W. Hunger,  Assistant               __________________              ________________          Attorney  General,  Jay  P. McCloskey,  United  States  Attorney,                              _________________          Robert S.  Greenspan and Sandra Wien  Simon, Attorneys, Appellate          ____________________     __________________          Staff,  Civil Division,  Dep't  of Justice,  were  on brief,  for          defendant.                              _________________________                                    March 29, 1995                              _________________________                    SELYA,  Circuit  Judge.   After  determining  that  the                    SELYA,  Circuit  Judge.                            ______________          United States Postal Service  (the Service) wrongfully discharged          Thomas Lussier because of his post-traumatic stress disorder, the          district  court  made  an  award that  included  future  damages,          sometimes called "front pay." Both parties consider  the award to          be  a dead  letter.    Their  cross-appeals  pose  two  kinds  of          questions.   The  principal  inquiry  implicates  the  collateral          source  rule and requires us  to decide whether  a district court          may  tailor a  front  pay  award,  stemming  from  a  finding  of          disability discrimination under  the Rehabilitation Act of  1973,          Pub.  L.  No. 93-112,  87 Stat.  355 (codified  as amended  at 29          U.S.C.     701-796i),  to  account for  an  increase in  Veterans          Administration (VA) benefits occasioned by the adverse employment          action.   The  second inquiry  also touches  upon the  collateral          source rule, but turns on a determination of when, and under what          circumstances, a  district court, after the  parties have rested,          may  solicit and consider factual information germane to an issue          in the case without formally reopening the record.                    On the first issue, we hold that it is within the trial          court's discretion to tailor a front pay award to take account of          collateral benefits in a discrimination case, and that  the court          acted within the realm of this discretion in the case at bar.  On          the  second issue,  we hold  that  once the  record is  closed, a          district  court, absent  waiver  or consent,  ordinarily may  not          receive additional factual information  of a kind not susceptible          to judicial  notice  unless  it  fully  reopens  the  record  and                                          3          animates  the   panoply  of  evidentiary  rules   and  procedural          safeguards customarily  available to  litigants.  Finding,  as we          do, that the district court transgressed this rule, we cancel the          award and stamp the matter "returned to sender."          I.  BACKGROUND          I.  BACKGROUND                    Lussier  sued his  quondam employer in  Maine's federal          district court alleging, inter alia, that  his discharge from the                                   _____ ____          Service on  March 4, 1992, amounted  to disability discrimination          in violation of section 501 of the Rehabilitation Act of 1973, 29          U.S.C.   791.1  A bench trial ensued.  Since  these appeals focus          exclusively on the front pay award and  do not concern either the          antecedent  question  of  liability  or the  propriety  of  other          remedies, we discuss only  the evidence relating to the  form and          amount of front pay.                    The plaintiff's expert, Dr. Allan McCausland, testified          that,  had Lussier not been fired, his future earnings and fringe          benefits  over a  projected  25-year work  expectancy would  have          aggregated  between  $790,805  and  $1,067,193  when  reduced  to          present  value.   The Service did  not directly  contradict these          estimates,  but introduced  evidence that  Lussier's cloud  had a          small  silver lining;  he had  been receiving  VA benefits  for a          military-service-related   disability,   and  the   circumstances          surrounding  his ouster  from  the post  office exacerbated  this          disability and triggered an increase in those benefits.  Moreover                                        ____________________               1The named defendant is the Postmaster General, but, for all          intents  and purposes, the Service is the real party in interest,          and we treat it as such.                                          4            it  is said, after all,  that the postman always  rings twice            Patricia Asdourian, a Postal  Service human resources specialist,          testified  that  Lussier  would  also   be  receiving  disability          benefits through the Civil Service Retirement System (CSRS) as an          incident of his discharge.  Lussier had applied for CSRS benefits          only a few weeks before trial and the precise  benefit level was,          therefore,   unknown.    Nonetheless,  Asdourian  predicted  that          Lussier's CSRS benefits would be in the neighborhood of $1185 per          month.  The  Service argued that  the present value  of both  the          increase  in VA benefits (calculated to be $358,401) and the CSRS          disability payments should be deducted from any front pay.                    On  November  9,  1993,  the  parties  rested  and  the          district court took the case under advisement.  In due course, it          found  that  the Service  had  discriminated  against Lussier  on          account of his  disability in violation of 29 U.S.C.    791.  See                                                                        ___          Lussier v. Runyon, No. 92-397-P-H, 1994  WL 129776, at *1 (D. Me.          _______    ______          Mar.  1,  1994) (Lussier  I).   The court  made  an award  to the                           __________          plaintiff, see  id. at *11,  but declined to  order reinstatement                     ___  ___          because,  given  the sequelae  of  the firing,  Lussier  could no          longer  perform his accustomed duties.  As to future damages, the          court  found that Lussier would probably be capable at some point          of  returning to  lighter, lower-paying  work, and  estimated the          present  value of Lussier's  net future lost  earnings and fringe          benefits to be  $790,805.  See id. at *9.   The court also found,                                     ___ ___          however, that Lussier was slated to receive increased VA benefits          worth $358,401 on a present-value basis.  It  determined that, to                                          5          prevent  a possible  windfall, these  benefits should  offset the          recovery Lussier otherwise might obtain as front pay.  See id. at                                                                 ___ ___          *9-*11.                    The court  adopted  essentially the  same reasoning  in          respect to  CSRS benefits,  concluding that these  benefits, like          the VA  benefits, should  be factored  into  Lussier's front  pay          award to  prevent overcompensation.   See  id. at *11  n.7.   But                                                ___  ___          there was a rub:  declaring itself "unable to determine Lussier's          net  economic  loss  without  knowing the  outcome  of  his  CSRS          application,"  id.  at *11,  the  court deferred  entry  of final                         ___          judgment and ordered the  parties to file reports within  30 days          concerning  the outcome  or status  of Lussier's  application for          CSRS benefits.                    Though  objecting  to  the  court's   request,  Lussier          complied under  protest.  He  submitted status reports  (the last          dated  May 2,  1994) disclosing  that he  was receiving  $390 per          month in CSRS benefits on an interim basis "pending determination          of his  final entitlement."   Lussier v. Runyon,  No. 92-397-P-H,                                        _______    ______          1994 WL  247873, at *1 (D.  Me. May 24, 1994) (Lussier  II).  The                                                         ___________          Service,  by contrast,  gave  the court  no concrete  information          within the 30-day  period.   It then compounded  its omission  by          ignoring the  court's instruction, issued on  April 21, directing          it to respond  within ten days.  Judge  Hornby, unwilling to wait          any longer, entered final judgment on May 24, 1994.  Based mainly          on  the lack of  any submission by the  Service, the judge seized          upon  the figure of $390 per month, computed the present value of                                          6          these monthly payments over Lussier's work expectancy ($112,723),          and offset  this amount  against the  potential front  pay award.          The  court  thereupon  entered  a final  judgment  that  included          $320,000  in  front pay  (representing  $790,805  in future  lost          earnings, minus $358,401 in increased VA benefits, minus $112,723          in CSRS benefits).                    Three days later, the  Service moved to alter  or amend          the judgment,  Fed. R. Civ. P. 59(e), "to reflect the fact that a          final calculation of the plaintiff's [CSRS] disability retirement          annuity  has  now  been  made,  resulting  in  a  monthly payment          effective March 1, 1994, in the amount  of $1,111."  The district          court denied the motion, writing that:                    The defendant has already had more generosity                    than it deserves from my initial reopening of                    the trial record  and extensions  thereafter.                    Although the plaintiff  may realize  somewhat                    of  a "windfall"  as a  result, awarding  the                    defendant relief would make a mockery of  all                    judicial deadlines and the closing of a trial                    record.          Both parties appeal.          II.  COLLATERAL BENEFITS          II.  COLLATERAL BENEFITS                    These  appeals pose  an  important question:   In  what          manner,  if any,  does the  collateral source  rule    which bars          resort to collateral benefits  in connection with the calculation          of pecuniary damage awards, see 1 Dan B. Dobbs, Law of Remedies                                        ___                 _______________          3.8(1), at 372-73 (2d ed. 1993) (describing the collateral source          rule as providing "that benefits received by the plaintiff from a          source collateral to the defendant may not be used to reduce that          defendant's liability for  damages")   apply  to awards of  front                                          7          pay?    We respond  by  holding  that  insofar as  front  pay  is          concerned,  the  effect to  be  given  to collateral  benefits             whatever their source   is within the equitable discretion of the          district  court.2  Applying this  general principle, we rule that          the  court below acted within the proper sphere of its discretion          in  tailoring the  plaintiff's  front pay  award  to account  for          collateral  benefits received  by  the plaintiff  as a  traceable          consequence of the defendant's statutory violation.                              A.  The Letter of the Law.                              A.  The Letter of the Law.                                  _____________________                    The  Rehabilitation Act  makes available  in disability          discrimination cases the remedies authorized  by Title VII of the          Civil Rights Act  of 1964, see 29 U.S.C.    794a(a)(1), and Title                                     ___          VII, in turn, provides that a court may order "affirmative action          . .  . which may include, but is not limited to, reinstatement or          hiring of employees, with or without back pay . . ., or any other          equitable relief as  the court  deems appropriate,"  42 U.S.C.             2000e-5(g).   Under this generous language,  courts commonly have          recognized front pay as  a condign remedy.  See,  e.g., Saulpaugh                                                      ___   ____  _________          v. Monroe Community Hosp., 4 F.3d  134, 145 (2d Cir. 1993), cert.             ______________________                                   _____          denied, 114 S. Ct.  1189 (1994); Shore v. Federal  Express Corp.,          ______                           _____    ______________________          777 F.2d 1155, 1158-60  (6th Cir. 1985); Thompson v.  Sawyer, 678                                                   ________     ______          F.2d  257,  292 (D.C.  Cir.  1982) (collecting  cases);  see also                                                                   ___ ____          United States v. Burke, 112 S. Ct. 1867, 1873 n.9 (1992)  (noting          _____________    _____                                        ____________________               2We limit this  holding to  situations where,  as here,  (1)          front pay is a  discretionary equitable remedy, and (2)  there is          no statutory impediment to factoring collateral benefits into the          mix.                                          8          approvingly, in  dictum, that  "[s]ome courts have  allowed Title          VII  plaintiffs  who  were  wrongfully discharged  and  for  whom          reinstatement  was not feasible to recover  `front pay' or future          lost  earnings"); Sinai v. New Eng. Tel.  & Tel. Co., 3 F.3d 471,                            _____    _________________________          476 (1st Cir. 1993) (recognizing, in dictum, that front pay is an          acceptable form of redress under Title VII), cert. denied, 115 S.                                                       _____ ______          Ct. 597 (1994); cf. Wildman v. Lerner Stores Corp., 771 F.2d 605,                          ___ _______    ___________________          614-16  (1st Cir. 1985)  (explicitly recognizing front  pay as an          equitable remedy under the analogous  relief provision of the Age          Discrimination  in  Employment Act  (ADEA),  29  U.S.C.    626(b)          (1988)).                    These  precedents illuminate  our  path.   In light  of          them, we hold  that front  pay is an  available equitable  remedy          under  Title  VII  and,  hence,  under  the  Rehabilitation  Act.          Nevertheless, confirming the propriety of the remedy merely takes          us  to  a  way  station,  not to  our  destination.    A  further          expedition must  be mounted if  we are to plot  the terrain where          the  collateral  source  rule  and the  tenets  that  inform  the          computation of front pay intersect.                    We start  along this route by  acknowledging that front          pay, within  the employment discrimination universe, is generally          equitable  in nature.  See, e.g., Shore v. Federal Express Corp.,                                 ___  ____  _____    _____________________          42 F.3d  373, 377-78 (6th Cir. 1994).  It follows a fortiori from                                                            _ ________          the equitable nature of  the remedy that the decision to award or          withhold  front  pay  is, at  the  outset,  within the  equitable                                    _______________          discretion of the trial court.  See, e.g., id.; Saulpaugh, 4 F.3d                                          ___  ____  ___  _________                                          9          at 145;  2 Dobbs,  supra,    6.10(4),  at 214.    This court  has                             _____          consistently reached the same conclusion with regard to front pay          in the ADEA  context, see,  e.g., Powers v.  Grinnell Corp.,  915                                ___   ____  ______     ______________          F.2d 34, 42-43 (1st Cir. 1990); Wildman, 771 F.2d at  616, and we                                          _______          perceive  no  reason  why   front  pay  should  be  characterized          differently in respect to  its dispensation under Title VII  and,          correspondingly,  under   the  Rehabilitation  Act.3    We  rule,          therefore, that statutes such as Title VII and the Rehabilitation          Act  afford trial courts wide latitude to award or withhold front          pay  according  to  established  principles  of  equity  and  the          idiocratic circumstances of each case.                    We  think  it  follows   from  this  premise  that  the          logically derivative question  of whether a  front pay award,  if          granted, may be tailored to take collateral benefits into account          is also within the court's equitable discretion.  This conclusion          is supported  not only by  the brute  force of logic,  see United                                                                 ___ ______          States  v. O'Neil, 11 F.3d  292, 296 (1st  Cir. 1993) (explaining          ______     ______          that "the grant of a greater power necessarily includes the grant          of  a lesser power, unless  the authority to  exercise the lesser          power is expressly reserved"), but also by reference to precedent          and  to an  understanding  of the  fundamental  nature of  equity          itself.  We canvass these sources.                    1.  Precedent.   The weight of authority unquestionably                    1.  Precedent.                        _________          favors the  view that  decisions about  whether  to consider  the                                        ____________________               3This is particularly true in view of the close relationship          between the ADEA and Title VII.  See, e.g., McKennon v. Nashville                                           ___  ____  ________    _________          Banner Publ. Co., 115 S. Ct. 879, 884 (1995).          ________________                                          10          plaintiff's  receipt  of  collateral   benefits  in  gauging  the          appropriateness  and amount  of  front pay,  and  if so,  how  to          calibrate the scales, lie within the equitable discretion  of the          trial  court.   See,  e.g.,  Hukkanen v.  International  Union of                          ___   ____   ________     _______________________          Operating  Eng'rs, 3 F.3d 281, 286 (8th Cir. 1993) (holding under          _________________          Title VII that "calculation  of front pay  . . .  is a matter  of          equitable relief  within the district court's sound discretion");          Johnson v. Chapel Hill Indep. Sch.  Dist., 853 F.2d 375, 382 (5th          _______    ______________________________          Cir.  1988) (similar); see also Jackson v. City of Cookeville, 31                                 ___ ____ _______    __________________          F.3d  1354,  1360 (6th  Cir. 1994)  (applying abuse-of-discretion          test to  evaluate district court's deduction  of pension benefits          from  an ADEA front pay award); Graefenhain v. Pabst Brewing Co.,                                          ___________    _________________          870  F.2d  1198,  1210  (7th Cir.  1989)  (similar;  specifically          stating that whether to deduct  such collateral benefits "from  a          front  pay award is a  matter committed to  the discretion of the          trial  court").   While  the case  law does  not  form a  perfect          string, see, e.g., Doyne v. Union Elec. Co., 953 F.2d 447, 451-52                  ___  ____  _____    _______________          (8th  Cir. 1992)  (holding that  pension benefits  should not  be          considered in fashioning an  ADEA front pay award), we  deem this          virtually  seamless  array of  precedents  to  be worthy  of  our          allegiance.                    Our  conviction that  the majority  rule is  the better          rule is  not weakened by the debate that has rent the circuits in          regard to  whether collateral benefits should  be subtracted from                                          11          back pay  awards in employment discrimination  cases.4  According          to our rough count, courts  of appeals have divided four-to-three          on this issue.  Compare EEOC v. Wyoming Retirement Sys., 771 F.2d                          _______ ____    _______________________          1425,  1431  (10th  Cir.  1985)  (holding  under  the  ADEA  that          "[d]eduction of  collateral  sources of  income from  a back  pay          award is a matter within the trial court's discretion") and Orzel                                                                  ___ _____          v.  City of  Wauwatosa Fire Dep't,  697 F.2d 743,  756 (7th Cir.)              _____________________________          (similar),  cert. denied, 464 U.S. 992 (1983) and Merriweather v.                      _____ ______                      ___ ____________          Hercules, Inc., 631 F.2d  1161, 1168 (5th Cir. 1980)  (similar in          ______________          regard to Title VII back pay awards) and EEOC v. Enterprise Ass'n                                               ___ ____    ________________          Steamfitters Local No. 638,  542 F.2d 579, 591-92 (2d  Cir. 1976)          __________________________          (allowing  district court  to  offset public  assistance payments          against  a Title VII back pay award),  cert. denied, 430 U.S. 911                                                 _____ ______          (1977)  with Craig v. Y & Y  Snacks, Inc., 721 F.2d 77, 81-85 (3d                  ____ _____    ___________________          Cir. 1983) (holding that  unemployment compensation should not be          deducted  from a  Title VII  back pay  award) and  Brown v.  A.J.                                                        ___  _____     ____          Gerrard Mfg. Co.,  715 F.2d  1549, 1550-51 (11th  Cir. 1983)  (en          ________________          banc)  (similar) and  EEOC v. Ford  Motor Co., 688  F.2d 951, 952                           ___  ____    _______________          (4th Cir. 1982) (similar).  Three other circuits have shown signs                                        ____________________               4NLRB v.  Gullett Gin Co.,  340 U.S. 361  (1951), frequently                ____     _______________          cited in connection with  the interplay between back pay  and the          collateral  source  rule, is  simply  not  determinative on  this          issue.    In  Gullett  Gin,  the  Court  held  that  unemployment                        ____________          compensation need not be deducted from a back pay award under the          National Labor Relations Act. Id. at 364.  But the  Court did not                                        ___          furnish  clear  guidance  as to  whether  the  use  of collateral          benefits was categorically disallowed  or merely entrusted to the          trier's  discretion.  See 2  Dobbs, supra,    6.10(4), at 223-24;                                ___           _____          Thomas  W. Lee,  Comment, Deducting  Employment Compensation  and                                    _______________________________________          Ending Employment Discrimination:  Continuing Conflict, 43  Emory          ______________________________________________________          L.J. 325, 326 (1994).                                          12          of an internal division.  Compare Hawley v. Dresser Indus., Inc.,                                    _______ ______    ____________________          958 F.2d 720,  726 (6th  Cir. 1992) (approving  the deduction  of          pension benefits from  an ADEA  back pay award)  with Rasimas  v.                                                           ____ _______          Michigan  Dep't of  Mental Health,  714 F.2d  614, 627  (6th Cir.          _________________________________          1983)  (holding that "[u]nemployment benefits . . . should not be          deducted from backpay awards" under Title VII), cert. denied, 466                                                          _____ ______          U.S. 950 (1984); and  compare Glover v. McDonnell  Douglas Corp.,                           ___  _______ ______    ________________________          12  F.3d 845,  848 (8th  Cir.) (holding  that the  district court          erred in refusing  to offset  pension payments from  an award  of          back pay), cert. denied, 114 S.  Ct. 1647 (1994) with Doyne,  953                     _____ ______                          ____ _____          F.2d at 451-52 (contra);5 and compare Naton  v. Bank of Cal., 649                          ______    ___ _______ _____     ____________          F.2d  691, 700  (9th  Cir. 1981)  (holding  that district  courts          possess discretion  to deduct  collateral benefits from  back pay          awards in ADEA cases)  with Kauffman v. Sidereal Corp.,  695 F.2d                                 ____ ________    ______________          343,  347 (9th  Cir.  1982) (holding  in  a Title  VII  case that          "unemployment benefits  received by a successful  plaintiff in an          employment  discrimination  action  are  not  offsets  against  a          backpay award").                    While we tend to agree with those courts that have held          the  interplay between collateral benefits  and back pay  to be a          matter  within  the district  court's  discretion,6  we need  not                                        ____________________               5The Eighth Circuit recently noted this "possible conflict."          Gaworski v. ITT  Commercial Fin.  Corp., 17 F.3d  1104, 1112  n.7          ________    ___________________________          (8th Cir.), cert. denied, 115 S. Ct. 355 (1994).                      _____ ______               6In addition  to the cases catalogued  above, several trial-          level cases in this circuit  take the same position.  See,  e.g.,                                                                ___   ____          Townsend v. Grey Line Bus Co.,  597 F. Supp. 1287, 1293 (D. Mass.          ________    _________________          1984) ("The better  view . . .  is that the recovery  of back pay          under Title VII is an equitable remedy intended primarily to make                                          13          decide that precise question today.  Even if we assume, arguendo,                                                                  ________          that granting discretion to  district courts to deduct collateral          benefits from back pay awards is problematic, front  pay presents          an easier  call.  After all,  the dispensation of front  pay   if          only because  of its relatively speculative  nature, see Wildman,                                                               ___ _______          771  F.2d at 616   is  necessarily less mechanical than back pay,          and  the amount of front pay    if only because of its predictive          aspect   is necessarily less certain than back pay, see Hukkanen,                                                              ___ ________          3 F.3d at 286.  For these reasons, front pay is much more heavily          dependent than back pay upon the district court's exercise of its          informed  discretion.7    Consequently,  whether  or  not  courts          possess  the  authority  to  tailor  back  pay  awards   to  take          collateral  benefits into account   a question that we leave open          for the  time  being    we are  confident that  they possess  the          authority to tailor awards of front pay in that manner.                    2.  The  Nature of  Equity.  Beyond  the relevant  case                    2.  The  Nature of  Equity.                        ______________________                                        ____________________          the victim  of discrimination whole."),  aff'd, 767 F.2d  11 (1st                                                   _____          Cir. 1985); Thurber v. Jack Reilly's Inc., 521 F. Supp. 238, 242-                      _______    __________________          43  (D. Mass.  1981) (exercising  equitable discretion  to deduct          unemployment  benefits  from  the plaintiff's  back  pay  award),          aff'd, 717  F.2d 633 (1st Cir. 1983),  cert. denied, 466 U.S. 904          _____                                  _____ ______          (1984); see also Crosby v. New Eng. Tel. & Tel. Co., 624 F. Supp.                  ___ ____ ______    ________________________          487, 491  (D. Mass.  1985) (predicting in  an ADEA case  that the          First  Circuit  will likely  allow  district  courts to  exercise          discretion in tailoring back pay awards to account for collateral          benefits).               7To illustrate this point, we remind the reader that,  while          front pay is fully  within the district court's discretion,  back          pay is a presumptive entitlement  of a plaintiff who successfully          prosecutes an  employment  discrimination case.   Compare,  e.g.,                                                            _______   ____          Wildman, 771 F.2d at 615 with Costa v. Markey, 706 F.2d 1, 6 (1st          _______                  ____ _____    ______          Cir. 1982),  cert.  dismissed, 461  U.S.  920 (1983),  and  cert.                       _____  _________                          ___  _____          denied, 464 U.S. 1017 (1983).          ______                                          14          law, our decision is informed by the nature of equity itself.  In          particular,  the abstract  imposition  of  a black-or-white  rule          regarding the relevance of collateral benefits, even if otherwise          desirable, would simply not  comport with the essential character          and function of equitable discretion.   And, though modern  civil          practice for  the most  part merges  equity  with law,  equitable          discretion remains a salient part of our legal system.  See Ralph                                                                  ___          A. Newman, Equity and Law:  A Comparative Study 50-53 (1961); see                     ____________________________________               ___          also  Roscoe   Pound,  Introduction  to  Newman,   supra,  at  10          ____                   ____________                _____          (suggesting  heightened importance  of  principles  of  equitable          discretion "in applying legal precepts and remedies").                    Historically, equity powers emerged in response to  the          rigidity of the common  law, especially the impersonal generality          of  the remedies it  afforded.  See, e.g.,  Harold J. Berman, Law                                          ___  ____                     ___          and  Revolution:   The Formation  of the Western  Legal Tradition          _________________________________________________________________          518-19 (1983); Peter C. Hoffer, The  Law's Conscience:  Equitable                                          _________________________________          Constitutionalism  in America 8-16 (1990).  As Lord Ellesmere put          _____________________________          it:  "The Cause why there is a Chancery is, for that Mens Actions          are so  divers and infinite,  That it  is impossible to  make any          general Law which may  aptly meet with every particular  Act, and          not fail in  some Circumstances."  Earl of Oxford's Case, 21 Eng.                                             _____________________          Rep. 485, 486 (1615).  Hence, "[t]he  Office of the Chancellor is          . .  . to soften and  mollify the Extremity of  the Law .  . . ."          Id.  Because the  hallmarks of equity have long  been flexibility          ___          and  particularity, the imposition of  a rigid rule,  pro or con,          concerning the interrelationship between collateral  benefits and                                          15          front  pay (an  equitable remedy) would  be incongruent  with the          historic and essential conception of equity.  In contrast, a rule          that  confers latitude  upon  the district  court  to handle  the          interface  between collateral benefits  and front pay differently          in  different  cases  is   fully  consistent  with  this  storied          heritage.                    For these reasons, we conclude that  the decision as to          whether  to tailor  a  front  pay  award  to  take  into  account          collateral  benefits  is,  and  must  be,  within  the  equitable          discretion of the nisi prius court.                            ____ _____                    On much the  same basis,  we do not  believe that  this          discretion  is  rigidly  circumscribed   by  the  source  of  the                                                            ______          collateral benefits.8   We  consider the  source of a  collateral          benefit to be informative, but not dispositive.   That is to say,          because the  district court's decision about whether it should or          should  not tailor  a front  pay award  to dovetail  with certain          collateral benefits  is discretionary,  we think it  follows that                                        ____________________               8The parties attach great significance to the source of  the          benefits.   The Service argues that the collateral source rule is          peculiarly inappropriate here because both  the front pay and the          collateral benefits emanate  from the same  source   the  federal          government.   Lussier  sees  no such  special  relationship.   He          advocates  that we  judge the  parcel not  by its  wrapping, but,          rather,  by its contents, and asseverates that the post office is          an independent entity distinct  from other federal agencies, such          as the  Veterans  Administration.   In his  view, therefore,  the          front pay and the collateral benefits do not derive from the same          source, and there is  all the more reason to apply the collateral          source   rule  simpliciter.      Since   the   district   court's                         ___________          discretionary decision in this case is sustainable without regard          to the source  of the benefits,  we need not  decide the  precise          relationship between  the  post office  and  other parts  of  the          federal apparatus.                                          16          the defendant's status as  the source (or not) of  the collateral          benefit comprises, at  the most,  one factor of  many within  the          mailbag of  discretionary considerations.  Here,  too, the nature          and function of equity jurisprudence guide our reasoning.                    To  be  sure, equity  is not  blind  to the  reality of          events.  The fact that the  payer of damages and the dispenser of          a  collateral benefit  are one  and the  same,  or that  they are          linked in some  economically meaningful sense, tends to  make the          deployment of  the collateral source  rule less attractive.   See                                                                        ___          Smith v. OPM,  778 F.2d 258, 263 (5th Cir. 1985) (suggesting that          _____    ___          the collateral  source rule may  lack force "when  the collateral          source is  the defendant"), cert.  denied, 476 U.S.  1105 (1986);                                      _____  ______          Enterprise Ass'n Steamfitters, 542  F.2d at 591 (similar); Olivas          _____________________________                              ______          v.  United  States,  506  F.2d  1158,  1163-64  (9th  Cir.  1974)              ______________          (similar); see  also 2  Dobbs, supra,    8.6(2), at  491.   It is                     ___  ____           _____          nonetheless easy to  imagine scenarios in  which the totality  of          equitable  considerations  favors  the  rule's  strict invocation          regardless  of any  affinity  between payer  and  dispenser.   To          recognize a  mechanical same-source  exception to the  rule would          deny  district  courts  the   discretion  to  weigh  these  other          considerations  and,  thus, would  offend  the  logic of  equity.          Accordingly,  we decline  the  parties' invitations  to view  the          source of a collateral benefit, without more, as determinative of          whether  the benefit should be taken into account in fashioning a          front pay award.                             B.  Application of the Law.                             B.  Application of the Law.                                 ______________________                                          17                    Having surveyed the legal landscape, we now turn to the          decision  below.   Though we  review a  district court's  factual          findings in a bench trial only for clear error, see, e.g., Reilly                                                          ___  ____  ______          v.  United States,  863  F.2d  149,  163  (1st  Cir.  1988);  RCI              _____________                                             ___          Northeast  Servs. Div. v. Boston Edison Co., 822 F.2d 199, 201-02          ______________________    _________________          (1st Cir. 1987),  we review  its ultimate decision  to impose  or          withhold equitable remedies for abuse of  discretion.  See, e.g.,                                                                 ___  ____          Shore, 42 F.3d at  377-78; Rosario-Torres v. Hernandez-Colon, 889          _____                      ______________    _______________          F.2d  314, 323  (1st Cir. 1989)  (en banc)  (listing cases).   In          general,  the abuse  of  discretion framework  is not  appellant-          friendly.   See  Dopp v.  Pritzker, 38 F.3d 1239,  1253 (1st Cir.                      ___  ____     ________          1994) (predicting that most appeals from discretionary  decisions          of the district courts  will come to naught).  If  we are to find          an abuse of discretion, the appellant ordinarily must persuade us          that  the   lower  court   "committed  `a  meaningful   error  in          judgment.'"  Rosario-Torres, 889 F.2d at 323 (quoting Anderson v.                       ______________                           ________          Cryovac, Inc., 862 F.2d 910, 923 (1st Cir. 1988)).9          _____________                                        ____________________               9At a more refined level,  we have focused appellate  review          on the following considerations:                    In making discretionary judgments, a district                    court abuses its  discretion when a  relevant                    factor  deserving  of  significant weight  is                    overlooked, or  when  an improper  factor  is                    accorded  significant  weight,  or  when  the                    court  considers  the   appropriate  mix   of                    factors,  but  commits  a  palpable  error of                    judgment   in   calibrating  the   decisional                    scales.          United  States v.  Roberts,  978 F.2d  17,  21 (1st  Cir.  1992).          ______________     _______          Whether the  district court's decision is  viewed macroscopically          or microscopically, however, the appellate focus is fundamentally          the same.                                          18                    In  employment  discrimination  cases,   the  abuse-of-          discretion  standard is  necessarily  informed  by the  statutory          purposes at stake.  See, e.g., Albemarle Paper  Co. v. Moody, 422                              ___  ____  ____________________    _____          U.S. 405, 417  (1975); Enterprise Ass'n Steamfitters, 542 F.2d at                                 _____________________________          583  n.2.   In mulling  Title VII,  the Court  has distilled  two          primary  purposes from  the  statute:   the  need to  create  and          maintain a level, discrimination-free  playing field and the need          to make  victims  of  discrimination  whole.    See  McKennon  v.                                                          ___  ________          Nashville Banner Publ. Co., 115 S. Ct. 879, 884 (1995); Albemarle          __________________________                              _________          Paper,  422 U.S.  at 417-18.    Thus, front  pay  awards must  be          _____          gauged, at least in  part, against the twin goals  of eradicating          discrimination and ameliorating the harm that it has caused.  See                                                                        ___          Shore, 42 F.3d at 378; Thompson, 678 F.2d at 292.  On this basis,          _____                  ________          then, investigating  the  soundness of  any remedial  award in  a          Title  VII case  entails two  inquiries:   (1) Does  the district          court's  decision  serve  "to   achieve  equality  of  employment          opportunity and remove barriers that have operated in the past to          favor an identifiable group of .  . . employees"?  Griggs v. Duke                                                             ______    ____          Power Co.,  401 U.S. 424, 429-30  (1971).  (2) Does  the district          _________          court's  decision  serve  "to  make persons  whole  for  injuries          suffered  on  account  of  unlawful  employment  discrimination"?          Albemarle Paper, 422 U.S. at 418.          _______________                    When addressed to the district court's front pay award,          these  queries yield no sign  of discretion misused.   Taking the          inquiries in reverse order, the fit  between the district court's          action and the second of the two statutory objects   compensation                                          19            cannot be gainsaid.  The root purpose of the challenged  offset          is to  prevent overcompensation  and, thus, the  district court's          decision  faithfully  serves the  goal  of  making the  plaintiff          whole.  No more is exigible in this respect.   See, e.g., Wyoming                                                         ___  ____  _______          Retirement Sys., 771 F.2d at 1431; Orzel, 697 F.2d at 756.          _______________                    _____                    The district court's  decision is also  sufficiently in          service to the  first of the  two statutory objects:  deterrence.          While  any consideration that holds down the amount of a monetary          judgment  can  be said  to lessen  the  deterrent effect  of that          judgment,  we believe that the relevant inquiry is broader in its          scope.  Deterrence  is a function of  degree, and nothing in  the          Rehabilitation  Act  or  in the  case  law  commands  that it  be          maximized at  all costs.   This  practical wisdom has  particular          force where, as here,  maximizing deterrence might well interfere          with the measured achievement  of other statutory goals.10   Even          short  of  maximization,  the  statutory  purpose  can  be  fully          satisfied  so long as  deterrence is meaningfully  achieved.  Cf.                                                                        ___          Navarro-Ayala  v. Nunez,  968  F.2d 1421,  1427  (1st Cir.  1992)          _____________     _____          (holding,  in the context of Fed. R.  Civ. P. 11, that a monetary                                        ____________________               10We  add  that,  as   between  the  two  primary  statutory          purposes, the goal of compensation, and not deterrence, is likely          the more  important in regard to front pay.  After all, the basic          function  of  a   front  pay   award  is  to   make  victims   of          discrimination whole.   See Wildman,  771 F.2d at  615; see  also                                  ___ _______                     ___  ____          EEOC v. Prudential Fed.  Sav. & Loan  Ass'n, 763 F.2d 1166,  1173          ____    ___________________________________          (10th  Cir.)  (explaining  that  front pay  "assur[es]  that  the          aggrieved party is returned as nearly as possible to the economic          situation he would  have enjoyed but for  the defendant's illegal          conduct"), cert. denied, 474  U.S. 946 (1985).  For  that reason,                     _____ ______          an abuse of  discretion ordinarily  will not lie  when the  trial          court, in the process of making the plaintiff whole   no more, no          less   happens to produce a marginal diminution of deterrence.                                          20          sanction aimed at deterrence is most appropriate "when the amount          of  the  sanction  falls  within  the  minimum  range  reasonably          required   [effectively]  to   deter   the  abusive   behavior");          Graefenhain, 870 F.2d at 1213 & n.9 (noting, in calculating front          ___________          pay, that a court's "own vision of `optimal deterrence'" is not a          sufficient basis  "to engraft additional remedies  on a statutory          scheme  which is  predominantly compensatory");  Enterprise Ass'n                                                           ________________          Steamfitters, 542 F.2d  at 592 (finding "no compelling  reason of          ____________          deterrence" that would justify  "providing the injured party with          double  recovery   for  his  lost  employment").     Here,  every          indication  is that  the  district court's  award  of front  pay,          handsome eventhough diminished,packs an adequatedeterrent effect.                    We add a  postscript:    viewing a  front pay award  in          isolation for  the purpose  of measuring its  contribution toward          the  goals of an antidiscrimination statute is risky business.  A          front  pay award   like any other  single strand in a tapestry of          relief   must be assessed as a part of the entire remedial fabric          that the  trial court has fashioned  in a particular  case.  See,                                                                       ___          e.g., Barbano v. Madison County, 922 F.2d 139, 146 (2d Cir. 1990)          ____  _______    ______________          (holding that the  district court acted within  its discretion in          denying front  pay entirely because other  relief, including back          pay, prejudgment interest, and  attorneys' fees, sufficed to make          the plaintiff whole).  This holistic principle takes into account          the  fact that the finding  of liability, in  addition to setting          the  stage  for  relief  and  thereby  furthering  the  goals  of          compensation   and   deterrence,   itself   sends    a   valuable                                          21          informational signal.   See, e.g.,  McKennon, 115 S.  Ct. at  885                                  ___  ____   ________          (explaining  that  the  goals  of  an  employment  discrimination          statute  are  advanced by  a  finding  of discrimination  because          "disclosure  through litigation of  incidents or  practices which          violate national  policies  respecting nondiscrimination  in  the          work force is itself important").                    We sum up by  remarking the obvious:   decisions within          the world of equity  by their nature reflect judicial  efforts to          balance competing  centrifugal and  centripetal forces.   In this          instance,  the  district  court  struck  an  entirely  reasonable          balance  between  the goals  of  fair  compensation and  adequate          deterrence.   Mindful  of  the breadth  of  the district  court's          discretion in such matters, we affirm its decision to award front          pay to  the  plaintiff, but  to  tailor the  award to  take  into          account the collateral VA  benefits that he received as  a result          of his unlawful discharge.11          III.  LATE-ARRIVING EVIDENCE          III.  LATE-ARRIVING EVIDENCE                    In  general, the  view  that we  take  of the  flexible          interplay  between  front  pay  and the  collateral  source  rule                                        ____________________               11The  Service  complains  that  the lower  court  erred  in          figuring the amount of VA benefits used to reduce Lussier's front          pay award.  Because  the factfinder's choice between two  or more          permissible  views  of  the  evidence cannot  be  deemed  clearly          erroneous, see Cumpiano  v. Banco Santander  P.R., 902 F.2d  148,                     ___ ________     _____________________          152  (1st Cir.  1990), we  reject this  complaint (which,  in any          event, is anchored in an overly optimistic reading of the record)          out of hand.                                          22          extends  to  CSRS  benefits.12    Withal,  the  district  court's          handling of these benefits gives us pause.                    During  the  trial,  reference  was made  to  Lussier's          eligibility  for  a  CSRS  disability retirement  annuity.    The          government advanced a rough estimate of the  monthly stipend that          Lussier  would  likely  receive.   Dissatisfied  with  the  trial          evidence on this subject, the district court ordered "the parties          to file  within  30 days  a  status report  concerning  Lussier's          application for  CSRS disability benefits."   Lussier I,  1994 WL                                                        _________          129776, at  *11.   Lussier,  though objecting  vigorously to  the          directive, submitted  some  information anent  interim  payments.          The Service offered no assistance.  Eventually, the court reduced          its  planned front pay award based on  the new information.  Both          parties appeal.                    Lussier  contends   that  the  entire   enterprise  was          procedurally infirm; that the Service failed  to prove the amount          of any purported offset,  thus rendering the issue moot;  and, in          all events, that the collateral  source rule should have operated          to disqualify the CSRS  benefits from consideration in connection          with the front pay award.  For its part, the  Service asseverates          that the court erred in not  using the estimate of CSRS  benefits          introduced at trial,  or, alternatively, in not granting its Rule          59(e)  motion and using  the more precise  figure limned therein.                                        ____________________               12Lussier argues that CSRS benefits arise, at least in part,          out  of employee  contributions,  and, therefore,  should not  be          treated  in the  same manner  as other  collateral benefits.   We          express no opinion on this aspect of the matter.  Lussier can, of          course, renew the argument before the district court on remand.                                          23          Since  we   give  our  stamp  of  approval   to  Lussier's  first          contention, we need not address the parties' other points.                    Typically, a district  court's decision  to reopen  the          record for the purpose of receiving additional evidence engenders          an  exercise of the  court's discretion, reviewable  for abuse of          that discretion.  See  Zenith Radio Corp. v. Hazeltine  Research,                            ___  __________________    ____________________          Inc.,  401  U.S. 321,  331-32  (1971); Briscoe  v.  Fred's Dollar          ____                                   _______      _____________          Store,  Inc.,  24  F.3d  1026,  1028  (8th  Cir.  1994);  Natural          ____________                                              _______          Resources Defense Council, Inc.  v. Texaco Ref. & Mktg.,  Inc., 2          _______________________________     __________________________          F.3d 493, 504 (3d Cir. 1993);  Hartford Accident & Indem. Co.  v.                                         ______________________________          Gulf Ins.  Co., 837 F.2d  767, 773  (7th Cir. 1988).   This  rule          ______________          pertains even when the  district court opts to reopen  the record          on its own initiative.  See, e.g., Calage v. University of Tenn.,                                  ___  ____  ______    ___________________          544 F.2d 297, 301-02 (6th Cir. 1976)  (upholding district court's          sua   sponte  solicitation   and   consideration  of   post-trial          ___   ______          evidentiary submissions in  employment discrimination suit);  see                                                                        ___          also Briscoe, 24 F.3d at 1028.  Here, however, the district court          ____ _______            despite what it said    did not reopen the record; instead, the          court, over  the plaintiff's  objection, engaged in  a unilateral          pursuit of additional evidence  without affording the parties the          standard prophylaxis  that generally  obtains at trial.13   While          we  do  not doubt  the court's  good intentions    the  judge was          clearly motivated by concerns of judicial economy and a desire to                                        ____________________               13These  protections include,  but are  not limited  to, the          right  to object to evidence,  the right to  question its source,          relevance,  and  reliability,  the  right  to  cross-examine  its          proponent, and the right to impeach or contradict it.                                          24          be fair to all  parties   it  chose a mode of  evidence-gathering          that  offends accepted  practice  and  contradicts existing  law.          Therefore, we  must sustain Lussier's preserved  objection to it.          And, moreover,  because the  error affected substantial  rights            the  court  used  the  extra-record  information  anent   interim          payments  to reduce  the  amount of  the  front pay  award    the          judgment must be vacated.  We explain briefly.                    It is a fundamental principle of our jurisprudence that          a factfinder  may not  consider extra-record  evidence concerning          disputed adjudicative facts.  A good illustration of this precept          in operation can be found in the realm of judicial notice.  Under          Fed. R. Evid. 201(b), a judge may take notice of an  adjudicative          fact only if it is "not subject to reasonable dispute  in that it          is either (1) generally known within the territorial jurisdiction          of  the  trial  court  or  (2)  capable  of  accurate  and  ready          determination  by   resort  to  sources  whose   accuracy  cannot          reasonably  be questioned."   Courts  have  tended to  apply Rule          201(b) stringently   and well  they might, for accepting disputed          evidence not tested in the crucible of trial is a sharp departure          from  standard  practice.   Hence,  in  Cooperativa de  Ahorro  y                                                  _________________________          Credito Aguada v. Kidder, Peabody &  Co., 993 F.2d 269 (1st  Cir.          ______________    ______________________          1993), petition for  cert. filed  (U.S. Oct. 12,  1993) (No.  93-                 _________________________          564), we held that the district court exceeded the bounds of Rule          201(b)   by  gleaning   information   supposedly  known   "within          institutional investment circles" from financial periodicals that          were not offered into evidence.  See id. at 272-73; see also Barr                                           ___ ___            ___ ____ ____                                          25          Rubber Prods. Co.  v. Sun Rubber Co., 425  F.2d 1114, 1125-26 (2d          _________________     ______________          Cir.) (stating similar legal tenets),  cert. denied, 400 U.S. 878                                                 _____ ______          (1970).                    In  this case, the  court's acquisition of extra-record          information  by special  delivery is  similarly beyond  the pale.          Its  actions cannot be justified under the first furculum of Rule          201(b).  Facts that  are "generally known within  the territorial          jurisdiction  of the  trial court"  are those  that exist  in the          unrefreshed, unaided recollection of the  populace at large.  See                                                                        ___          21 Charles A. Wright  & Kenneth W. Graham, Jr.,  Federal Practice                                                           ________________          and Procedure    5105, at 489 (1977).  Though a court, under this          _____________          rubric,  may take judicial notice  of such varied  matters as the          "traditional features of  a snowman," Eden Toys, Inc. v. Marshall                                                _______________    ________          Field &  Co.,  675 F.2d  498,  500 n.1  (2d  Cir. 1982),  or  the          ____________          popularity of certain reusable containers, Price Food Co. v. Good                                                     ______________    ____          Foods,   Inc.,  400  F.2d  662,  665  (6th  Cir.  1968),  or  the          _____________          impossibility of driving from one place to another in a specified          period of  time, United States v. Baborian, 528 F. Supp. 324, 332                           _____________    ________          (D.R.I. 1981),  it is  pellucid  that the  facts surrounding  the          interim CSRS payments    the amount received, how the  amount was          derived,  its significance  in  relation to  the  likely size  of          Lussier's disability  retirement annuity,  and the  relevance (if          any) of the interim  benefits to front  pay   never achieved  the          requisite level of popular familiarity.                    By like token, the  evidence also fails to  satisfy the                                          26          second  branch of  Rule  201(b).    Court records  aside,14  some          government documents are subject to judicial notice (albeit under          certain  limited  conditions)  on  the  ground  that  information          contained therein is "capable of accurate and ready determination          by  resort  to  sources   whose  accuracy  cannot  reasonably  be          questioned."  See, e.g., Massachusetts v. Westcott, 431 U.S. 322,                        ___  ____  _____________    ________          323 n.2 (1977)  (per curiam) (taking  judicial notice of  fishery          licenses as  reflected  in  the  records  of  the  Coast  Guard's          Merchant Vessel Documentation Division).  The information here at          issue  does not reach this safe harbor.   In the first place, the          information  is not contained  in generally  available government          records.  Second,  the court did not acquire  it by direct resort          to any  public record,  but, rather, through  untested unilateral             ___          submissions.   Third, a  monetary figure affecting  a plaintiff's          ultimate award, even though  eventually quantifiable, seems to us          to  be the  sort  of disputed  adjudicative  fact for  which  the          adversarial truth-finding process is  well suited.  And, finally,          the  court gave  the parties  no real  opportunity to  address or          counter the gleaned evidence.15                                        ____________________               14Because  courts  may take  judicial  notice  of their  own          records and the records  of sister tribunals under a  special set          of rules,  see generally 21  Wright &  Graham, supra,    5106, at                     ___ _________                       _____          256-57  (Supp.  1994),  we   exempt  court  documents  from  this          discourse.               15Westcott forms  an  interesting  contrast  to  this  case.                 ________          There,  in  addition  to   the  qualitative  differences  in  the          information  sought and in the  data source upon  which the court          relied, "[t]he parties  were given an  opportunity to comment  on          the  propriety of [the Court's] taking notice of the license, and          both  sides agreed that [the  Court] could properly  do so."  433          U.S. at 323 n.2.  Neither of these conditions obtains here.                                          27                    Ours is a system  that seeks the discovery of  truth by          means of a managed  adversarial relationship between the parties.          If we  were to allow  judges to bypass  this system, even  in the          interest of furthering efficiency or promoting  judicial economy,          we  would subvert this ultimate purpose.  As Rule 201(b) teaches,          judges  may not  defenestrate established  evidentiary processes,          thereby rendering  inoperative the  standard mechanisms of  proof          and scrutiny, if the evidence in question is at all vulnerable to          reasonable dispute.                    Here,  the  district  court  failed to  steer  by  this          beacon.   There is  no indication,  despite the  court's contrary          characterization,16  that the  record  was actually  reopened  or          that   the  parties  were  afforded  anything  approximating  the          evidentiary  and  procedural  guarantees   to  which  they   were          entitled.   Similarly,  there is  no basis  for finding  that the          parties  waived  this  deprivation,   consented  to  the  court's          shortcut, or  otherwise invited  judicial reliance on  the extra-          record "proof."  To the  extent that the judgment is  premised on          this late-arriving evidence, it cannot stand.                                        ____________________               16The  district court paid  lip service to  the principle we          have discussed, writing that  it had "reopened the record."   But          the parties  agree that no actual reopening occurred, and calling          what  the  court did  a "reopening"  does not  make  it so.   Cf.                                                                        ___          Siegfriedt v. Fair, 982 F.2d 14, 19 (1st Cir. 1992) ("With Juliet          __________    ____          we ask `What's in a name?' and with her we conclude `[t]hat which          we call  a  rose  by any  other  name would  smell  as  sweet.'")          (quoting William Shakespeare, Romeo and Juliet act 2, sc. 2).                                        ________________                                          28                    Accordingly, we  vacate the judgment and  remand.17  We          neither dictate how  the district court should  proceed on remand          nor  restrict  its  range  of  options.    For instance,  without          limiting  the generality of the  foregoing, the court  may in its          discretion choose to reopen  the record fully for the  purpose of          obtaining more information about Lussier's CSRS benefits, and, if          the court follows that path, it can then decide what, if any, use          to make of the new evidence.  Alternatively, the court may, if it          so elects, hold the parties to their proof at trial and determine          the front pay award on the existing record.          IV.  CONCLUSION          IV.  CONCLUSION                    We have  reached the point  at which neither  snow, nor          rain,  nor heat, nor gloom of night, nor any lingering unresolved          issue impedes  the delivery of our judgment.  Thus, we need go no          further.                    We  hold that the adjustment of a front pay award under          the Rehabilitation Act  of 1973 to take collateral  benefits into          account is within the equitable discretion of the district court;          and that,  in this case,  the court,  by choosing to  account for          collateral benefits  in fashioning such  an award, did  not abuse                                        ____________________               17We neither  overlook  nor condone  the Service's  cavalier          disregard  of the  district judge's  request for  status reports.          Had  the judge  scrapped the  proposed offset  as a  sanction for          uncooperative behavior, a different issue would confront us.  Cf.                                                                        ___          R.W.  Int'l Corp. v. Welch Foods, Inc.,  937 F.2d 11, 19-20 & n.9          _________________    _________________          (1st Cir. 1991).   Here,  however, the judge  did not purpose  to          sanction the Service  but instead decided a  hotly disputed issue          in the case based partly on extra-record information.  As we have          indicated  on other  occasions, even  when a  party is  guilty of          "lollygagging  that a district court should not have to tolerate,          two wrongs seldom make a right."  Id. at 20.                                            ___                                          29          its  discretion.    But  because  the  court,  in  calculating  a          particular  offset,  relied on  evidence  dehors  the record,  we                                                    ______          vacate the  judgment and remand for  further proceedings relating          to that offset.                    Affirmed in  part, vacated in part, and remanded.  Each                    Affirmed in  part, vacated in part, and remanded.  Each                    ________________________________________________   ____          party shall  bear his  own counsel  fees and costs  in regard  to          party shall  bear his  own counsel  fees and costs  in regard  to          _________________________________________________________________          these appeals.          these appeals.          _____________                                          30